               Case 19-25604-RAM          Doc 19     Filed 01/07/20      Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION


 IN RE:

 JUDITH HOLMES                                               CASE NO.: 19-25604-RAM
 aka Judith M Holmes
 aka Judith M Haynes
                                                              CHAPTER:13

      Debtor.
__________________________/

                            OBJECTION TO CHAPTER 13 PLAN

   Nationstar Mortgage LLC d/b/a Mr. Cooper (“Creditor”), by and through the undersigned
counsel, objects to the Chapter 13 Plan (“Plan”) [DE # 6] and states:
       1)      Creditor holds a lien on the following property: 17720 NW 41 Avenue, Opa Locka,
FL 33055 (the “Subject Property”) (Loan No. 0638).
       2)      Creditor filed a Proof of Claim # 1-1 (“Claim”). The Claim reflects a total secured
amount of $143,365.44, a total secured arrearage in the amount of $18,598.14, and an ongoing
post-petition payment of $1,028.69.
       3)      The Plan proposes to make a regular payment of $1,077.49 and pay $15,000.00 in
arrearages through the Plan.
       4)      The Plan does not conform to the Proof of Claim filed.
       5)      As such, the Creditor respectfully requests that the Court not confirm any plan until
the Debtor files a plan that fully conforms to the timely filed Claim.
       6)      Based upon the foregoing, Creditor objects to the proposed Plan treatment.
       7)      Creditor reserves the right to amend this Objection.




                            (SPACE INTENTIONALLY LEFT BLANK)




ALAW FILE NO. 19-025493
              Case 19-25604-RAM         Doc 19     Filed 01/07/20    Page 2 of 3




       WHEREFORE, Nationstar Mortgage LLC d/b/a Mr. Cooper, respectfully requests that
this Honorable Court sustain the objection and deny confirmation of the Plan.




                                                           /s/ Ella Roberts
                                                     Ella Roberts, Esq.
                                                     FBN 0075943
                                                     813-221-4743 EXT. 1611

                                                     Albertelli Law
                                                     Attorney for Secured Creditor
                                                     PO Box 23028
                                                     Tampa, FL 33623
                                                     Facsimile: (813) 221-9171
                                                     bkfl@albertellilaw.com
                                                     Alternate: eroberts@albertellilaw.com




ALAW FILE NO. 19-025493
               Case 19-25604-RAM          Doc 19     Filed 01/07/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 7th day of January, 2020, I served a copy of the

foregoing on the parties listed below via ECF notification, electronic mail, and/or first class mail.


VIA FIRST CLASS MAIL
Debtor
Judith Holmes
17720 NW 41 Avenue
Opa Locka, FL 33055

Carolina A. Lombardi
Legal Services of Greater Miami, Inc.
4343 West Flagler Street #100
Miami, FL 33134

Trustee
Nancy K. Neidich
www.ch13miami.com
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130




                                                              /s/ Ella Roberts
                                                        Ella Roberts, Esq.
                                                        FBN 0075943
                                                        813-221-4743 EXT. 1611

                                                        Albertelli Law
                                                        Attorney for Secured Creditor
                                                        PO Box 23028
                                                        Tampa, FL 33623
                                                        Facsimile: (813) 221-9171
                                                        bkfl@albertellilaw.com
                                                        Alternate: eroberts@albertellilaw.com



ALAW FILE NO. 19-025493
